Case 3:19-cr-00438-AET Document 23 Filed 09/24/20 Page 1 of 1 PagelD: 63

U.S. Department of Justice

Criminal Division

 

 

Fraud Section
Rebecca Yuan 970 Broad Street, Suite 700 (202) 262-3520
Trial Attorney Newark, New Jersey 07102

September 23, 2020

VIA ELECTRONIC MAIL

Honorable Anne E. Thompson It Is 0 ordered this _day
U.S. District Judge ofall bey 20
U.S. District Court — District of New Jersey

  
 

Clarkson S. Fisher Building & U.S. Courthouse Cow E

402 East State Street
Trenton, NJ 08608 Anne E. Thompson; U.S.D.J.

 

Re: United States v. Kenneth Sun, Crim. No. 19-438 (AET)
Dear Judge Thompson:

The parties in the above-referenced case respectfully request that
Defendant Kenneth Sun’s sentencing hearing date, currently set for October 7,
2020, be adjourned 90 days. The parties have continuing discussions related to
this matter. Defendant Kenneth Sun is currently on pretrial release in this
matter and specifically agrees to this continuance.

Respectfully Submitted,

CRAIG CARPENITO
UNITED STATES ATTORNEY

By: _s/ Rebecca Yuan

Rebecca Yuan

Trial Attorney

U.S. Department of Justice
Criminal Division, Fraud Section

 

cc: Ryan Magee, Esq., Counsel to Defendant (via email)
